Citation Nr: 0512812	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-26 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from November 1968 to November 1988. This 
matter arises before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the veteran's claim seeking entitlement to 
service connection for a left knee disability, characterized 
as a chronic knee disorder.

The veteran appeared and testified before a Travel Board on 
appeal in October 2004. A transcript of the hearing has been 
associated with the claims folder.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.

REMAND

The veteran is seeking service connection for his disability 
of the left knee,  characterized as patellofemoral pain due 
to trauma during service. Post service medical records 
indicate left patellofemoral pain in December 2000. The 
veteran was diagnosed with patellofemoral pain syndrome. An 
April 2001 MRI report revealed small joint effusion without 
appreciable degenerative changes.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). The veteran has 
not been provided a VA medical opinion that expressed whether 
or not the veteran's knee condition is the result of an 
injury or disease incurred in or aggravated in service.

At his October 2004 hearing, the veteran indicated that he 
was recently treated at the Puget Sound VA Medical Center in 
Seattle, Washington, and contends those records have not been 
acquired as evidence. Those records have not been reviewed as 
they have not been obtained and incorporated into the claims 
folder.

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. Accordingly, the case is REMANDED for the 
following actions:

1.	Request all clinical records and treatment 
reports from the Puget Sound VA Medical Center 
in Seattle, Washington, regarding the veteran's 
claim for disability of the knee and any follow 
up treatment records. Failure to locate and 
obtain the records should be noted in the claims 
folder.

2.	Schedule the veteran for an orthopedic 
examination to determine the nature, etiology, 
and extent of the veteran's knee disability, 
claimed as pain in his left knee due to trauma 
during service. All indicated radiographic tests 
and studies must be performed, and any indicated 
consultations must be scheduled. The claims 
folder must be made available to the examiner 
for review, and the examiner must verify that it 
has, in fact, been reviewed.  The report of the 
examination must include a response to each of 
the following items:

A.  State the diagnoses of all the veteran's 
current knee disorders.

B.  For each diagnosis reported in response to 
item a, above, state a medical opinion as to 
whether the disorder is at least as likely as 
not (i.e., probability 50 percent or greater) 
that the disability is the result of a disease 
or injury the veteran had in service.

C.  Specifically, the examiner must render an 
opinion as to whether the veteran's left knee 
condition is consistent with trauma sustained 
as a result of the veteran's activities during 
boot camp, or while on board his ship. The 
rationale and factual support for all opinions 
must be set forth in writing.

3.	When all of the foregoing actions have been 
completed and all indicated development has been 
undertaken, the issue of entitlement to service 
connection for disability of the knee should be 
re-adjudicated. If the benefits sought on appeal 
are not granted to the veteran's satisfaction, 
he and his representative must be furnished a 
Supplemental Statement of the Case and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




